Citation Nr: 0924729	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  96-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for residuals of cold 
injury of the feet.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
July 1989 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified at a hearing before a Hearing Officer 
at the RO in March 1996.  A transcript of the hearing is 
associated with the claims files.

The Board remanded the case for further development in 
February 2005.  Thereafter, the Board issued a decision in 
November 2006 that denied the claims identified on the title 
page, among others.  The Veteran thereupon appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In July 2008 the Court issued an Order granting a joint 
motion of the parties and remanded the issues of entitlement 
to service connection for a respiratory disability and 
residuals of cold injury of the feet for action consistent 
with the joint motion.  The appeal of the denials of service 
connection for a bilateral knee disorder, a left ankle 
disorder and a throat ulcer was dismissed.


REMAND

Since the Veteran's claims were most recently considered by 
the originating agency, the Veteran's wife submitted a letter 
dated in May 2006 (received by the Board in August 2006) and 
the Veteran submitted a letter to the Board in September 
2008.  Both letters attest to the continuity of the Veteran's 
symptoms since discharge from service and are accordingly 
relevant to the issues on appeal.  The Veteran has not waived 
his right to have this evidence initially considered by the 
originating agency.  Moreover, a cover letter from the 
Veteran's representative, dated in May 2009, specifically 
asks the Board to remand the claims for consideration of the 
new evidence by the originating agency.

Review of the file also shows the Veteran has not been 
provided appropriate notice with respect to the disability-
rating or effective-date element of his claims, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the case is in remand status the RO should provide the 
appropriate VCAA notice and consequent assistance.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the Veteran and 
his representative appropriate notice 
with respect to the disability-rating and 
effective-date elements of the claims.

2.  If the Veteran or his representative 
identifies any pertinent evidence not 
already of record, the RO should 
undertake appropriate development to 
obtain a copy of the outstanding 
evidence.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Thereafter, the RO should 
readjudicate the issues on appeal based 
on the totality of the record, 
specifically considering all evidence 
received since the last Supplemental 
Statement of the Case (SSOC) in April 
2006.

5.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an 
SSOC and given the requisite opportunity 
to respond.  Thereafter the case should 
be returned to the Board for further 
appellate action, if otherwise warranted.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




